Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter



1.	Claims 3, 5, 6 and 18-20 are allowed.

	
The following is an examiner’s statement of reasons for allowance:  

	Claims 3 and 18 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 3 and 18.

	None of the prior art of record teaches or fairly suggests that image processing method for acquiring panoramic pictures by combine the left-eye synthetic pictures of the partial pictures corresponding to the right-eye cameras based on the human eyes simulating the orientations of the right-eye cameras with two left-eye main pictures corresponding to two adjacent left-eye cameras to form the left-eye panoramic picture; and combine the right-eye synthetic pictures of the partial pictures corresponding to the left-eye cameras based on the human eyes simulating the orientations of the left-eye cameras with two right-eye main pictures corresponding to two adjacent right-eye cameras to form the right-eye panoramic picture, and together with combination of other 
	
Claims 5, 6 and 19-20 are allowed because they are depended on independent claims 3 and 18.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663